DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Amended claims 24 and 25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 5 has been amended to shift from being readable upon elected embodiment of Figs. 1 and 2E to being readable upon unelected embodiment of Fig. 6. The feature of "the gate layer section comprising a p doped Group III nitride semiconductor", as deleted from claim 24, which is a mutually exclusive feature with respect to the presently claimed feature of "the gate layer section comprising a Schottky contact forming metal", as recited in claim 24.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 24 and 25 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 19 is objected to because of the following informalities: inconsistent terminology. Changing "the first and second Group-III nitride barrier layers" to "the first Group-III nitride barrier layer and the second Group-III nitride barrier layer" is suggested.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "an Al content", as recited in claim 19, line 3, is unclear as to whether said limitation is the same as or different from "aluminum", as recited in claim 29, line 2.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 27, 28 and 30, as best understood, is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hikita et al. (2009/014182).
As for claim 27, Hikita et al. show in Fig. 1 and related text a semiconductor device comprising: 
an undoped channel layer 13 at least comprising AlaG1-aN with 0<a<1 ([0020], lines 5-7); 
an undoped barrier layer 14/15 comprising one of Alb1Ga1-b1N (0≤b1≤1 and a<b1) and Alc1Ga1-c1N (0≤c1≤1 and a<c1) on the undoped channel layer, the undoped barrier layer having a bandgap higher than a bandgap of the undoped channel layer and forming a heterojunction with the undoped channel layer ([0020], lines 7-8; Abstract: lines 3-4; [0026], last line; [0054], lines 2-5; [0055], lines 1-5), and the undoped barrier layer comprising a first portion and a second portion with the first portion having a thickness less than a thickness of the second portion, the undoped barrier layer including an undoped first barrier layer 14 ([0020], line 7-8) on the undoped channel layer and an undoped second barrier layer 15 ([0026], lines 8-9) on the first barrier layer; 
a p-doped gate layer 16/17 comprising AlzGa1-zN with 0≤z≤1 on and in contact with the first section of the undoped barrier layer ([0030], lines 9-10 and 25-27; [0033], lines 3-4); 
a gate contact 21 on the p-doped gate layer ([0021], lines 1-2); 
a source electrode 22; and 
a drain electrode 23 spaced apart from the source electrode.

As for claim 28, Hikita et al. show the undoped barrier layer comprises: 
at least one first barrier layer 14 comprising one of Alb1Ga1-b1N (0≤b1≤1 and a<b1) and Alc1Ga1-c1N (0≤c1≤1 and a<c1) on the undoped channel layer, the at least one first barrier layer having a higher bandgap than the undoped channel layer and forming the heterojunction with the undoped channel region ([0020], lines 7-8; Abstract: lines 3-4); and 
at least one second barrier layer 15 comprising one of Alb2Ga1-b2N (0≤b2≤1 and a<b2) and Alc2Ga1-c2N (0≤c2≤1 and a<c2) on and in contact with a portion of the first barrier layer, wherein the p-doped gate layer is on and in contact with another portion of the first barrier layer ([0026], last line; [0054], lines 2-5; [0055], lines 1-5). 

As for claim 30, Hikita et al. show the first barrier layer has a thickness which is different from a thickness of the second barrier layer ([0020], lines 7-11).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 29, as best understood, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hikita et al. (2009/014182) in view of Suh et al. (2009/0072272).
Hikita et al. disclosed substantially the entire claimed invention, as applied to claim 28 above, except b1<b2 and c1<c2.
Suh et al. teach in Fig. 14 and related text b1<b2 and c1<c2.
Hikita et al. and Suh et al. are analogous art because they are directed to a III-nitride semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hikita et al. with the specified feature(s) of Suh et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to include b1<b2 and c1<c2, as taught by Suh et al., in Hikita et al.'s device, in order to lower the resistance in the device and improve the performance of the device.

Allowable Subject Matter
Claims 18-20 and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "the p-doped Group-III nitride gate layer section is disposed vertically between the first Group-III nitride barrier layer and the second Group-III nitride barrier layer", as recited in claim 18.
Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed October 10, 2022 have been fully considered but they are not persuasive. 
Applicant argues that "Hikita fails to teach or suggest an undoped barrier layer including an undoped first barrier layer on the undoped channel layer and an undoped second barrier layer on the first barrier layer, as defined by independent claim 27" because "paragraph [0020] of Hikita, as specifically cited by the Office Action teaches that the first barrier layer 14 is undoped, but that the second barrier layer 15 is a doped n-type layer".
Although Hikita discloses in paragraph [0020] that the second barrier layer 15 is a doped layer, Hikita also teaches in paragraph [0026] that the second barrier layer 15 may be undoped.
Therefore, Hikita teaches or suggests the limitation of "an undoped barrier layer including an undoped first barrier layer on the undoped channel layer and an undoped second barrier layer on the first barrier layer", as recited in claim 27.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811